Citation Nr: 0924820	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a dental disability 
for compensation purposes and/or for VA outpatient dental 
treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Honolulu, 
Hawaii RO.  In February 2009, the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA) 
in the matter of service connection for PTSD.

The Veteran had also initiated an appeal of a denial of 
service connection for bilateral hearing loss; however, a 
September 2006 rating decision granted service connection for 
that disability.  Consequently, that matter is not before the 
Board.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has PTSD stemming 
from a corroborated stressor event in service.

2. It is not shown that the Veteran has a dental disability 
for which compensation is payable; he does not meet the legal 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment; and there is no 
indication of a current dental disability that is a residual 
of a combat wound or other trauma in service.


CONCLUSIONS OF LAW

1. Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 4.125 (2008).

2. Service connection for a dental disability, for 
compensation purposes and/or for VA outpatient dental 
treatment purposes is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  August 2003 and October 2003 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a PTSD VA examination in 
August 2006.  The RO did not arrange for a VA examination in 
the matter of a dental disability because such was not 
warranted.  Absent any competent evidence suggesting that the 
Veteran has a dental disability for which compensation is 
payable or that he has a current dental disability that is a 
residual of a combat wound or other trauma in service, a 
medical nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

PTSD

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v.  Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to PTSD or any other 
psychiatric disability.  His service personnel records show 
that from April 23, 1975 to May 2, 1975, he participated in 
operations in the contiguous waters of the Republic of 
Vietnam with ARG "C" TF 76 (Operation Frequent Wind).

In a July 2003 stressor statement, the Veteran described 
participating in Operation Frequent Wind and being positioned 
off of Vung Tau to await the evacuation of refugees.  
Specifically, he stated, "Again we watched as the evacuees 
began arriving at sea in boats rafts and anything that 
floated.  Followed by [Army of the Republic of Vietnam] 
helicopter pilots bringing what seemed like a hundred UH-1E 
Hueys loaded with their most precious treasures - Family 
Members.  Some landed some ditched it was a zoo but we 
searched and de-weaponized screened and fed every one of the 
thousands of new soon-to-be Americans threw all the stolen 
helicopters off the decks as they came in and delivered the 
evacuees into the Philippines."  He further related that 
after the completion of this assignment, he was subjected to 
a stressor event during the Mayaguez incident, by virtue of 
his unit being placed on standby (during which they overheard 
the details of the incident transpiring as they were 
broadcast on unit radio).  

In support of his claim, the Veteran has submitted numerous 
statements from his sibling and acquaintances to the effect 
that his personality and behavior were drastically changed 
postservice.

VA outpatient treatment records show that the Veteran first 
complained of depression and requested psychiatric support in 
December 2003.  On January 2004 mental health screening, he 
complained of depression and reported symptoms of PTSD, 
including intrusive thoughts, night sweats, and 
hypervigilance.  Major depression was diagnosed.  The Veteran 
started to undergo individual mental health therapy and, in 
March 2004, "Major Depression" and "[rule out] PTSD.  
Possible basis for depression" were diagnosed.  On PTSD 
evaluation in August 2004, the diagnosis was PTSD, with the 
examiner noting the Veteran's "stressor event [was] 
vicariously experienced over the radio while he and his men 
were ready to be sent into combat already taking place on the 
island of Kohtang after the capture of the ship Mayaguez in 
1975."

On August 2006 VA examination, the diagnosis was major 
depression.  The examiner opined, "The veteran does not meet 
the criteria for PTSD.  The primary stressor was hearing 
combat action on the radio . . . I do not believe this form 
of exposure to a traumatic situation meets Criterion A 
definition.  He also reported he was 'scared' as he heard the 
radio, a perfectly normal reaction that I am sure was shared 
by all other soldiers in the mission.  He has some symptoms 
of PTSD, but I believe he has more symptoms of depression."  
The examiner also added, "I do believe that the guilt he 
felt about not being able to rescue his fellow Marines 
[during the Mayaguez incident] and the subsequent anger and 
rage toward commanders and the government have led to self-
destructive behaviors, including extreme isolation, that 
continue to contribute to his severe level of depression."

Toe resolve the matter of the correct diagnosis for the 
Veteran's psychiatric disability and whether his in-service 
stressor events were of sufficient gravity to support a 
diagnosis of PTSD, the Board sought a VHA advisory opinion 
from a psychiatrist.  In an opinion dated in May 2009, a VA 
psychiatrist stated that the Veteran's symptoms, as reported 
in the claims file, supported a diagnosis of PTSD, as 
currently defined in the DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, FOURTH EDITION, of the American Psychiatric 
Association (DSM- IV).  She also opined that the Veteran's 
alleged stressor event (the Mayaguez incident) met both Parts 
1 and 2 of Criteria A for PTSD, and that his co-existing 
diagnosis of depression was as likely as not related to 
(aggravated by) his service.  

With respect to the sufficiency of the stressor event, the 
VHA consultant explained that Criteria A is comprised of two 
parts.  The DSM-IV defines Part 1 as a traumatic event that 
can be "experienced, witnessed, or confronted with . . ." 
and involves "actual or threatened death, or serious injury, 
or threat to the physical integrity of self or others."  
Regarding this criterion, the VHA consultant noted that the 
Veteran reported witnessing threatened death, injury, and 
threat to the physical integrity of fellow soldiers while 
listening to radio traffic reports of an invasion as it was 
taking place.  He also reported that he later learned several 
soldiers had been killed or injured in the attack, and that 
he listened to these reports while he lay on the floor of a 
room with the rest of his troop, with backpacks full of 
weapons ready for deployment.  In this context, he felt that 
he could be the next victim.  Based upon these descriptions 
of the Veteran's stressor event, the VHA consultant felt that 
the definition of Part 1 of Criteria A for PTSD was met.  
Part 2 of Criteria A requires that an individual's response 
involve "intense fear, helplessness, or horror."  The VHA 
consultant reviewed the Veteran's statements, which described 
initial excitement and purposeful anticipation of the day's 
events that then turned into feelings of fear, disbelief, and 
helplessness as the events unfolded, and found that his 
response at the time of the incident met the definition of 
Part 2 of Criteria A for PTSD.  

The VHA consultant also explained that the "symptoms 
described in the claims file (including the VA treating 
psychiatrist's progress notes, the patient's claims letter, 
and some parts of the corroborative letters by the patient's 
brother, landlord, and a former girlfriend) support a 
diagnosis of PTSD by meeting Criteria B, C, D, E, and F of 
the [DSM-IV] diagnostic criteria for PTSD."  Specifically, 
Criteria B requires re-experiencing the traumatic event in a 
least one out of five ways, which the Veteran meets by having 
symptoms of intrusive thoughts, distressing dreams of his in-
service stressor event, and psychological and physiological 
reactivity.  Criteria C requires persistent avoidance of 
stimuli associated with the trauma and numbing, which the 
Veteran meets by virtue of his tendencies to avoid thoughts, 
feelings, or conversations associated with the trauma; avoid 
people, places, or activities associated with the trauma; 
have an inability to recall important aspects of the trauma; 
have a markedly diminished interest or participation in 
significant activities; feel detached from others; have a 
restricted range of affect; and have a sense of a 
foreshortened future.  Criteria D requires persistent 
symptoms of increased arousal, which is manifested by the 
Veteran's sleep disturbances, difficulties in concentrating, 
hypervigilance, subjective complaints of exaggerated startled 
responses, and irritability and anger problems.  Criteria E 
requires that the duration of symptoms in Criterions B, C, 
and D exist for more than one month; the Veteran's symptoms 
are documented in 16 psychiatric visits over a 22-month 
period from February 2004 to December 2005.  Criteria F 
requires that the symptoms of "disturbance" cause 
"clinically significant distress," or "impairment in 
social, occupational, or other important areas of 
functioning."  The VHA consultant noted that VA treatment 
records show the Veteran has experienced both social and 
occupational difficulties after service, particularly 
starting in the mid-1990s.  She also noted that the Veteran 
carries a co-existing diagnosis of depression, and explained 
it "is generally accepted and data supports that most 
patients with PTSD have another diagnosis."  Finding that 
the "stressors, predisposing factors, and some symptoms of 
depression overlap his experience of PTSD," she opined that 
the Veteran's depression was "at least as likely as not 
aggrevated [sic] by factors from service as presented in the 
claims file."

While some aspects of the Veteran's alleged in-stressor 
events have not been corroborated by the record, others have.  
Specifically, service personnel records show that he 
participated in Operation Frequent Wind.  The evidence also 
tends to corroborate that he was serving in Southeast Asia at 
the time of the Mayaguez incident; therefore, the Board has 
no reason to doubt that the Veteran participated in this 
event (to the extent he describes).  

The record includes both medical evidence that tends to 
support that the Veteran's claim that he has PTSD and which 
is related to an in-service stressor event, and medical 
evidence that is against such a diagnosis.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Evidence tending to support the Veteran's claim includes his 
VA outpatient treatment records and the May 2009 VHA advisory 
opinion.  The evidence that is against his claim includes the 
August 2006 VA examiner's opinion.  In evaluating medical 
opinions, the Board may place greater weight on one medical 
professional's opinion over another's depending on factors 
such as reasoning employed by the medical professionals, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Here, the Board places greater weight on the VHA 
consultant's opinion given her recognized expertise (the VHA 
consultant specializes in psychiatry), her references to 
evidence which reflects familiarity with the entire record, 
and her detailed explanation of the rationale for her opinion 
(supported by citation to medical texts).  

[The Board notes that the August 2006 VA examiner opined that 
the proper diagnosis for the Veteran's psychiatric disability 
was major depression, and not PTSD.  The VHA consultant also 
gave the Veteran a diagnosis of depression, and explained 
that it was not uncommon for individuals with PTSD to have a 
co-existing psychiatric disability.  The VHA consultant 
further opined that the Veteran's depression was at least as 
likely as not aggravated by his service.  Inasmuch as this 
decision grants service connection for PTSD, the Board need 
not discuss whether service connection for depression is 
warranted.  See 38 C.F.R. § 4.14 (As such is a symptom of 
PTSD (See General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.), and the evaluation of the same symptoms 
or manifestations of a disability under various diagnoses is 
to be avoided).]

Since there is competent evidence of a current diagnosis of 
PTSD, credible supporting evidence that a claimed in-service  
stressor actually occurred, and competent (medical) evidence 
of a nexus between the diagnosis of PTSD and a specific 
claimed stressor, the requirements for establishing service 
connection for PTSD are met.  Accordingly, service connection 
for PTSD is warranted. 

Dental Disability

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 
38 C.F.R. §§ 3.381, 4.150, 17.161.  

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
(medical) evidence showing that he suffers from any of the 
disabilities included under 38 C.F.R. § 4.150.  The Veteran's 
STRs show that he was prescribed tetracycline once in 
November 1975.  Dental records from service show that in 
December 1975, tooth #2 was extracted due to a large carious 
pulp exposure.  VA outpatient records show that in November 
2003, the Veteran was noted as having a past medical history 
of numerous caries and severe teeth problems, with some of 
them having rotted out.  He also reported being allergic to 
tetracycline as it "made his teeth yellow and brittle like 
glass when he had a crotch infection in the Marines."  On 
August 2005 mental health individual therapy, he complained 
of pain high in his gum.  There was a question of whether he 
had a broken tooth and/or abscess, and he was encouraged to 
seek dental care.  On September 2005 mental health individual 
therapy, he related his dental problems to the "large doses 
of tetracycline" he was given for an infection in service, 
stating that it turned his teeth bright yellow overnight and 
then progressively brittle.  It was noted that he had lost 
most of his teeth and had three abscesses.  Although the 
evidence of record shows that the Veteran has missing teeth, 
there is no evidence of irreplaceable missing teeth.  As 
noted above, replaceable missing teeth may be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381.  

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of service-connected VA 
disability compensation for the Veteran's current dental 
condition.  He is not eligible for VA compensation as his 
current dental condition does not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. 
§ 4.150 (outlined above).

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes only.  Governing 
regulations provide classes of eligibility for VA outpatient 
dental treatment, defining the circumstances under which 
treatment may be authorized.  38 C.F.R. § 17.161.  The 
Veteran does not meet the requirements for eligibility for 
outpatient treatment based on any of the classes.  
Significantly, one-time dental treatment (Class II) is 
available for veterans, but 38 C.F.R. § 3.181 limits the 
outpatient dental treatment to treatable or replaceable 
missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  
In the Veteran's case, he was separated from service in 1977; 
therefore, he is eligible for treatment only with a timely 
filed application.  Such application must have been submitted 
within one year of his separation from service, and he did 
not apply for VA dental benefits until July 2003 (almost 26 
years after service).  38 C.F.R. § 17.161(f).  Since he has 
not submitted any evidence to establish that he applied for 
outpatient dental treatment within one year of his separation 
from service (nor does he so allege), he does not meet the 
requirements for a VA dental care on a Class II basis.  The 
Board acknowledges that the Veteran was not notified of this 
restriction by the appropriate service department at the time 
of his separation; however, such notification is not required 
for service personnel who were discharged prior to 1982.  See 
Woodson v. Brown, 8 Vet. App. 352 (1994).

Finally, veterans having a service-connected noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma are eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. 
§ 17.161(c).  The significance of a finding that a dental 
condition is due to trauma in service is that a veteran will 
be eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  For the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); 
see also Nielson v. Shinseki, No. 05-2311, 2009 WL 1406521 
(U.S. Vet. App. May 21, 2009).   

The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  Accordingly, "service trauma" does not 
include the Veteran's contention that he was prescribed 
tetracycline in service for an infection, and that the 
medication turned his teeth yellow and brittle.  
[Significantly, the Veteran's own statements relating his 
current dental disability to his service, to include the 
prescription of tetracycline therein, are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical causation; this question is medical 
in nature and is not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).]  The Veteran's STRs are silent for any treatment 
required for a combat wound or other dental trauma in 
service.  Accordingly, service connection for a dental 
disability on the basis that such is due to dental trauma 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for a dental condition for compensation 
purposes and/or for VA outpatient dental treatment purposes 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


